Entered: February 14th, 2019
                               Case 18-15103    Doc 51      Filed 02/14/19       Page 1 of 1
Signed: February 14th, 2019

SO ORDERED
No hearing held. Relief based, in part, on Debtor's Line at Docket No. 50.




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                              at Baltimore
                                   In re:   Case No.: 18−15103 − MMH          Chapter: 13

Abou Kone,
Debtor.

                     ORDER DENYING CONFIRMATION OF CHAPTER 13 PLAN
                               WITHOUT LEAVE TO AMEND

Having held a hearing on confirmation of the Chapter 13 Plan proposed by the Debtor [Docket No. 44], and having
concluded that the proposed Plan does not fulfill the requirements for confirmation set out in 11 U.S.C. § 1325 and
that the Debtor is unable to file a Plan that is susceptible of confirmation; it is, by the United States Bankruptcy Court
for the District of Maryland,

ORDERED, that confirmation of the Chapter 13 Plan proposed by the Debtor is denied without leave to amend or to
file another Plan or modification of a Plan; and it is further

ORDERED, that if, within 14 days from the date of entry of this Order, this case is not converted to a case under
another chapter or voluntarily dismissed, then this case may be dismissed by the Court pursuant to 11 U.S.C. §
1307(c)(5)) without further notice or hearing.

cc:    Debtor

       Attorney for Debtor − Eric Steiner
       Case Trustee − Robert S. Thomas II

                                                    End of Order
08x04a (rev. 04/04/2006) − akomisarek
